DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.
 
Disposition of the Claims
	Claims 51, 52, 54-70 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





The following documents may be referred to:
	D1 (Quantum computing with neutral atoms1, of record)
	Keesling (US 20200185120 A1, of record)

Claims 51, 52, 54, 61-63, 70 rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.
Regarding claim 51, D1 teaches a method for performing a non-classical computation, comprising: 
(a) providing a plurality of optical trapping sites comprising a plurality of atoms, which plurality of atoms is a plurality of qubits (Fig. 1, “Arrays of Single Atoms Trapped by Light”); 
(b) moving one or more of said plurality of atoms from an occupied trapping site to an unoccupied trapping site, thereby altering a spatial arrangement of said plurality of atoms (Fig. 1, “atoms in the partially filled array are rearranged …”); 
(c) applying electromagnetic energy (Fig. 1, “laser beams intersect at a single lattice site, a key step in performing a gate operation there”) to one or more atoms of said plurality of atoms to perform a sequence of qubit gate operations (p. 45, “Quantum computing seeks to solve numerical problems using a sequence of logic gates, which can operate on either one or two qubits at a time and change their states.”; p. 48-49, “Quantum gates” and Box 2), wherein a qubit gate operation within said sequence of qubit gate operations comprises: 
Fig. 2, Targeted Single Qubit Gates, “atoms in the array are put into equal quantum superpositions of their hyperfine qubit states”) or 
(see Box 2, A Two-Qubit Gate)
(ii)  inducing said one or more atoms (target |t> and control |c>) to adopt one or more superposition states of a first atomic state and at least a second atomic state that is different from said first atomic state (|0> and |1>), and quantum mechanically entangling (by Rydberg blockade as detailed in Box 2) an atom of said one or more atoms in said one or more superposition states with another atom of said plurality of atoms (“And because the target atom’s phase shift depends on the control atom’s state, the final two-body state is entangled”); and 
(d) performing one or more measurements of said one or more superposition states to perform said non-classical computation (p. 46, “As qubits, neutral atoms boast several attractive features … Their qubit states can be precisely measured using fluorescence.”), wherein said non-classical computation is encoded in said sequence of qubit gate operations (p. 45, “Quantum computing seeks to solve numerical problems using a sequence of logic gates, which can operate on either one or two qubits at a time and change their states.” and p. 50, Perspective, “A quantum computation requires preparing atoms in well-defined quantum states, controlling the atoms’ interactions to carry out logical operations, and measuring the resulting states to extract the computational result—all while maintaining near-perfect isolation from the environment.”).
Regarding claim 52, D1 teaches the method of claim 51, and further discloses wherein said plurality of optical trapping sites comprises a plurality of spatially distinct optical trapping sites (Fig. 1).
Regarding claim 54, D1 teaches the method of claim 51, further comprising, prior to (b), obtaining one or more images of an initial spatial arrangement of said plurality of atoms (Fig. 1b, before and after a rearrangement of atoms in a holographic trap).
Regarding claim 61 and 62, D1 teaches the method of claim 51, and further discloses wherein moving said one or more atoms of said plurality of atoms increases a filling factor of said plurality of optical trapping sites (Fig. 1, “move the loaded traps … so that they take the place of empty traps and create a fully occupied 60-site array” considered as 100%).
Regarding claim 63, D1 teaches the method of claim 51, and further discloses wherein said plurality of qubits comprises at least 10 qubits (Fig. 2, all cesium atoms in quantum superposition and more than 10 depictes, i.e. at least 10 qubits, and p. 49, C. 1).
Regarding claim 69, D1 teaches the method of claim 51, and further discloses further comprising, prior to (c), selecting said one or more individual atoms from said plurality of atoms upon which to perform a gate operation of said sequence of qubit gate operations (implicit, lest the desired logic sequence never begin; see also Box 1, independent targeting / addressing of qubits).
Regarding claim 70, D1 teaches the method of claim 69, and further discloses wherein said gate operation of said sequence of qubit gate operations comprises said applying said electromagnetic energy to said one or more atoms (Box 1, “Logic gates are performed using a combination of optical beams and microwave pulses”, with the inset figures teaching how the beams are used for addressing; Box 2 teaches the two-qubit gate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 60 and 64-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 51 above, and further in view of Keesling (US 20200185120 A1, of record).
Regarding claim 60, D1 teaches the method of claim 51, and explicitly shows that arrays of trapping sites have been created using both conventional and holographic optics (p. 47 and Fig. 1,” 100 optical traps made from focused laser beams”). 
D1 is silent concerning the specific optics species, i.e. is silent wherein (b) comprises using one or more electrically tunable lenses, acousto-optic deflectors (AODs), acousto-optic modulators (AOMs), spatial light modulators (SLMs), electro-optic deflectors (EODs), electro-optic modulators (EOMs), digital micromirror devices (DMDs), liquid crystal devices, or liquid crystal on silicon (LCoS) devices to move said one or more atoms of said plurality of atoms.
Keesling in an analogous field of applying electromagnetic energy to generate qubits (¶110, discussing the Rydberg blockade on which D1 is based) teaches electro-optic modulator therefor (¶131), and a variety of tunable deflectors and/or modulators to generate adjustable lattices of trapping sites (¶17-19, including acousto-optic, spatial light modulators; ¶104 discussing particular SLMs such as LCD, LCoS, and DMDs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the recited functions of D1 using such prior art components known to be capable therefore as disclosed by Keesling and thus attained a predictable result.
Regarding claim 64-66, the modified D1 teaches the method of claim 51, and further discloses wherein (c) comprises using one or more optical modulators to selectively apply said electromagnetic energy to said one or more atoms of said plurality of atoms (Keesling, ¶131 and Fig. 7D, each laser is electro-optically modulated by an EOM before the reference cavity before incident on neutral atoms 790, and ¶126, individually addressed atoms in the trapping site(s)).

Allowable Subject Matter
Claims 55-59 and 67-68 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 55, D1 teaches the method of claim 54, but does not explicitly show further comprising, prior to (b), performing one or more spatial arrangement artificial intelligence (AI) operations to determine said initial spatial arrangement of said plurality of atoms based on said one or more images.
Regarding claim 67, the modified D1 teaches the method of claim 66, but does not explicitly show wherein (c) further comprises performing one or more electromagnetic energy Al operations to selectively apply said electromagnetic energy to said one or more atoms of said plurality of atoms. 
Regarding claims 56-59, and 68, the dependent claims depend from claims that contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872                                                                                                                                                                                         





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 David S. Weiss and Mark Saffman. Quantum computing with neutral atoms. Physics Today 70, 7, 44 (2017); doi: 10.1063/PT.3.3626.